UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Star Bulk Carriers Corp. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) Y8162K121 (CUSIP Number) Todd E. Molz Managing Director and General Counsel Oaktree Capital Group Holdings GP, LLC 333 South Grand Avenue, 28th Floor Los Angeles, California 90071 (213) 830-6300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 2, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall besubject to all otherprovisions of the Act(however, see the Notes). CUSIP No. Y8162K121 SCHEDULE 13D Page2 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO (See Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.1% (2) 14 TYPE OF REPORTING PERSON PN (1)In its capacity as the direct owner of 3,501,907 shares of common stock of the Issuer. (2) Ownership percentages set forth in this Schedule 13D are based upon a total of29,059,671 Common Shares issued and outstanding as of October 21, 2013, as reported in the Issuer’s 424(b)(3) Prospectus filed with the Securities and Exchange Commission onNovember 12, 2013. CUSIP No. Y8162K121 SCHEDULE 13D Page3 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,501,907 (1) 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 3,501,907 (1) 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,501,907 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.1% 14 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of Oaktree Value Opportunities Fund, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page4 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,501,907 (1) 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 3,501,907 (1) 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,501,907 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.1% 14 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Value Opportunities Fund GP, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page5 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund IX Delaware, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO(See Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% 14 TYPE OF REPORTING PERSON PN (1) Solely in its capacity as the direct owner of 2,251,325 shares of common stock of the Issuer. CUSIP No. Y8162K121 SCHEDULE 13D Page6 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Fund GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% 14 TYPE OF REPORTING PERSON OO (1) Solely in its capacity as the general partner of Oaktree Opportunities Fund IX Delaware, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page7 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund IX (Parallel 2), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO(See Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14 TYPE OF REPORTING PERSON PN (1) In its capacity as the direct owner of20,675 shares of common stock of the Issuer. CUSIP No. Y8162K121 SCHEDULE 13D Page8 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund IX GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14 TYPE OF REPORTING PERSON PN (1) Solely in its capacity as the general partner of Oaktree Opportunities Fund IX (Parallel 2), L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page9 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OaktreeOpportunities Fund IX GP, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% 14 TYPE OF REPORTING PERSON OO (1) Solely in its capacity as the general partner of Oaktree Opportunities IX GP, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page10 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Fund GP I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the (a) sole shareholder of each of Oaktree Value Opportunities Fund GP Ltd. and Oaktree Opportunities Fund IX GP, Ltd. and (b) the managing member of Oaktree Fund GP, LLC. CUSIP No. Y8162K121 SCHEDULE 13D Page11 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the general partner of Oaktree Fund GP I, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page12 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM Holdings I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the general partner of Oaktree Capital I, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page13 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the managing member of OCM Holdings I, LLC. CUSIP No. Y8162K121 SCHEDULE 13D Page14 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,522,582 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.1% 14 TYPE OF REPORTING PERSON PN (1)Solely in its capacity as the sole director of each of Oaktree Value Opportunities Fund GP Ltd. and Oaktree Opportunities Fund IX GP Ltd. CUSIP No. Y8162K121 SCHEDULE 13D Page15 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,522,582 (1) 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 3,522,582 (1) 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,522,582 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.1% 14 TYPE OF REPORTING PERSON CO (1)Solely in its capacity as the general partner of Oaktree Capital Management, L.P. CUSIP No. Y8162K121 SCHEDULE 13D Page16 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the managing member of Oaktree Holdings, LLC and as the sole shareholder of Oaktree Holdings, Inc. CUSIP No. Y8162K121 SCHEDULE 13D Page17 of 28 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group Holdings GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.9% 14 TYPE OF REPORTING PERSON OO (1)Solely in its capacity as the duly elected manager of Oaktree Capital Group, LLC. CUSIP No. Y8162K121 SCHEDULE 13D Page18 of 28 Item 1.Security and Issuer. This Amendment No.2 to Schedule 13D (“Amendment No. 2”) is being filed by the undersigned to amend the Schedule 13D filed by the Reporting Persons on August 5, 2013, as amended by Amendment No. 1 thereto filed October 7, 2013 (as amended, the “Schedule 13D”) with respect to the common stock, par value $0.01 per share (the “Common Shares”), of Star Bulk Carriers Corp., a Republic of the Marshall Islands corporation (the “Issuer”).The address of the principal executive offices of the Issuer is c/o Star Bulk Management Inc., 40 Agiou Konstantinou Street, 15124 Maroussi, Athens, Greece. As ofDecember 2, 2013, as reflected in this Schedule 13D, the Reporting Persons (as hereinafter defined) beneficially ownedthat number of Common Shares (the “Subject Shares”), set forth on the cover pages hereto, which information is hereby incorporated by reference into this Item 1. Item 2.Identity and Background. No material change. CUSIP No. Y8162K121 SCHEDULE 13D Page19 of 28 Item 3.Source and Amount of Funds or Other Consideration. No material change. Item 4.Purpose of Transaction. No material change. CUSIP No. Y8162K121 SCHEDULE 13D Page20 of 28 Item 5.Interest in Securities of the Issuer. Item 5 is amended and restated in its entirety as follows: “(a) and (b) The information contained on the cover pages of this Schedule 13D is hereby incorporated by reference into this Item 5. Ownership percentages set forth in this Schedule 13D are based upon a total of29,059,671 Common Shares issued and outstanding as of October 21, 2013, as reported in the Issuer’s 424(b)(3) Prospectus filed with the Securities and Exchange Commission on November 12, 2013. VOF directly holds 3,501,907 Common Shares, representing approximately 12.1% of the issued and outstanding Common Shares, and has the sole power to vote and dispose of such Common Shares. VOF GP, in its capacity as the general partner of VOF, has the ability to direct the management of VOF’s business, including the power to vote and dispose of securities held by VOF; therefore, VOF GP may be deemed to beneficially ownVOF’s Subject Shares. VOF GP Ltd., in its capacity as the general partner of VOF GP, has the ability to direct the management of VOF GP’s business, including the power to direct the decisions of VOF GP regarding the voting and disposition of securities held by VOF; therefore, VOF GP Ltd. may be deemed to have indirect beneficial ownership of VOF’s Subject Shares. Fund IX directly holds 2,251,325 Common Shares, representing approximately 7.7% of the issued and outstanding Common Shares, and has the sole power to vote and dispose of such Common Shares. GP LLC, in its capacity as the general partner of Fund IX, has the ability to direct the management of Fund IX's business, including the power to direct the decisions of Fund IX regarding the voting and disposition of securities held by Fund IX; therefore, GP LLC may be deemed to have indirect beneficial ownership ofFund IX’s SubjectShares. Parallel 2 directly holds 20,675 Common Shares, representing approximately, 0.1% of the issued and outstanding Common Shares, and has the sole power to vote and dispose of such Common Shares. IX GP, in its capacity as the general partner of Parallel 2, has the ability to direct the management of Parallel 2’s business, including the power to vote and dispose of securities held by Parallel 2; therefore IX GP may be deemed to beneficially own Parallel 2’sSubject Shares. IX Ltd., in its capacity as the general partner of IX GP, has the ability to direct the management of IX GP’s business, including the power to direct the decision if IX GP regarding the voting and disposition of securities held by Parallel 2; therefore IX GP may be deemed to have indirect beneficial ownership of Parallel 2’sSubject Shares. GP I, (i) in its capacity as the sole shareholder of each of VOF GP Ltd. and IX Ltd., has the ability to appoint and remove the directors and direct the management of the business of each of VOF GP Ltd. and IX Ltd, and (ii) in its capacity as the managing member of GP LLC, has the ability to direct the management of GP LLC’s business, including the power to direct the decisions of GP LLC regarding the voting and disposition of securities held by Fund IX; therefore, GP I may be deemed to have indirect beneficial ownership of the Subject Shares. Capital I, in its capacity as the general partner of GP I, has the ability to direct the management of GP I’s business, including the power to direct the decisions of GP I CUSIP No. Y8162K121 SCHEDULE 13D Page21 of 28 regarding the voting and disposition of securities held by VOF, Fund IX and Parallel 2; therefore, Capital I may be deemed to have indirect beneficial ownership of the Subject Shares. Holdings I, in its capacity as the general partner of Capital I, has the ability to direct the management of Capital I’s business, including the power to direct the decisions of Capital I regarding the voting and disposition of securities held by VOF, Fund IX and Parallel 2; therefore, Holdings I may be deemed to have indirect beneficial ownership of the Subject Shares. Holdings, in its capacity as the managing member of Holdings I, has the ability to direct the management of Holding I’s business, including the power to direct the decisions of Holdings I regarding the voting and disposition of securities held by VOF, Fund IX and Parallel 2; therefore, Holdings may be deemed to have indirect beneficial ownership of the Subject Shares. Management, in its capacity as the sole director of each of VOF GP Ltd. and IX Ltd., has the ability to direct the management of VOF GP Ltd. and IX Ltd., including the power to direct the decisions of VOF GP Ltd. and IX Ltd. regarding the voting and dispositions of the securities held by VOF and Parallel 2, respectively; therefore, Management may be deemed to have indirect beneficial ownership of VOF’s and Parallel 2’s Subject Shares. Holdings, Inc., in its capacity as the general partner of Management, has the ability to direct the management of Management’s business, including the power to direct the decisions of Management regarding the voting and disposition of securities held by VOF and Parallel 2; therefore, Holdings, Inc. may be deemed to have indirect beneficial ownership ofVOF’s and Parallel 2’sSubject Shares. OCG, in its capacity as the sole shareholder of Holdings, Inc., has the ability to appoint and remove directors of Holdings, Inc. and, as such, may indirectly control the decisions of Holdings, Inc. regarding the voting and disposition of securities held by VOF and Parallel 2. Additionally, OCG, in its capacity as the managing member of Holdings, has the ability to direct the management of Holdings’ business, including the power to direct the decisions of Holdings regarding the voting and disposition of securities held by VOF, Fund IX and Parallel 2. Therefore, OCG may be deemed to have indirect beneficial ownership of the Subject Shares. OCGH GP, in its capacity as the duly appointed manager of OCG, has the ability appoint and remove directors of OCG and, as such, may indirectly control the decisions of OCG regarding the voting and disposition of securities held by VOF, Fund IX and Parallel 2; therefore, OCGH GP may be deemed to have indirect beneficial ownership of the Subject Shares. (c) Except for the transaction described herein, there have been no other transactions in the securities of the Issuer effected by any Reporting Person within the last 60 days. (d) and (e) Not applicable.” CUSIP No. Y8162K121 SCHEDULE 13D Page22 of 28 Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. No material change. Item 7.Material to Be Filed as Exhibits. The following are filed herewith or incorporated by reference as Exhibits into this Schedule 13D: Exhibit AA written agreement relating to the filing of the joint acquisition statement as required by Rule 13d-1(k)(1) under the Exchange Act. CUSIP No. Y8162K121 SCHEDULE 13D Page23 of 28 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 3, 2013 OAKTREE VALUE OPPORTUNITIES FUND, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General Partner By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. Y8162K121 SCHEDULE 13D Page24 of 28 OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. Y8162K121 SCHEDULE 13D Page25 of 28 OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, LLC By: Oaktree Capital Group, LLC Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. Y8162K121 SCHEDULE 13D Page26 of 28 OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name:Philip McDermott Title: Assistant Vice President CUSIP No. Y8162K121 SCHEDULE 13D Page27 of 28 OAKTREE OPPORTUNITIES FUND IX DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P. By: Oaktree Opportunities Fund IX GP, L.P. Its: General Partner By: Oaktree Opportunities Fund IX GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. Y8162K121 SCHEDULE 13D Page28 of 28 OAKTREE OPPORTUNITIES FUND IX GP, L.P. By: Oaktree Opportunities Fund IX GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND IX GP, LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory EXHIBIT A JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on Schedule 13D is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of October 7, 2013 [Signature Page Follows] IN WITNESS WHEREOF, the undersigned have executed this Joint Filing Agreement as of the date first set forth above. OAKTREE VALUE OPPORTUNITIES FUND, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General Partner By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, LLC By: Oaktree Capital Group, LLC Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name:Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND IX DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title:Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P. By: Oaktree Opportunities Fund IX GP, L.P. Its: General Partner By: Oaktree Opportunities Fund IX GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND IX GP, L.P. By: Oaktree Opportunities Fund IX GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND IX GP, LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title:Managing Director Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President
